Exhibit 99.1 EQUIPMENT AND CORPORATE INFRASTRUCTURE FUND FOURTEEN, L.P. PORTFOLIO OVERVIEW SECOND QUARTER LETTER FROM THE CEOsAs of August 16, 2009 Dear investor in ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P.: It is our pleasure to welcome you to Fund Fourteen.We write to briefly summarize our activity for the second quarter of 2009.A more detailed analysis, which we encourage you to read, is contained in our Form 10-Q.Our Form 10-Q is, and our other quarterly, annual and current reports will be, available in the Investor Relations section of our investment manager’s website, www.iconcapital.com. Fund Fourteen’s offering period commenced on May 18, 2009.Fund Fourteen raised $4,971,696 in capital contributions by the end of the second quarter of 2009.As of June 30, Fund Fourteen held $3,640,237 of capital available for future investments. We have been able to take advantage of the dislocation in the credit markets by making some very favorable investments in business-essential equipment and corporate infrastructure.We purchased and leased natural gas compressors to affiliates of Atlas Pipeline Partners.In addition, we made senior term loans secured by analog seismic system equipment to affiliates of ION Geophysical Corporation. As traditional lenders continue to retrench from the market, we believe that there will be many excellent opportunities for us to continue to rapidly deploy our equity in well structured deals secured by business-essential equipment and corporate infrastructure. We invite you to read through our portfolio overview on the pages that follow for a more detailed explanation of the above described investments.As always, thank you for entrusting ICON with your investment assets.We look forward to sharing future successes. Sincerely, Michael A. Reisner Mark Gatto Co-President and Co-Chief Executive Officer Co-President and Co-Chief Executive Officer ICON EQUIPMENT AND CORPORATE INFRASTRUCTURE FUND FOURTEEN, L.P. - Portfolio Overview Second Quarter 2009 - We are pleased to present ICON Equipment and Corporate Infrastructure Fund Fourteen, L.P.’s (the “Fund”) Portfolio Overview for the second quarter of 2009.References to “we,” “us” and “our” are references to the Fund, references to the “General Partner” are references to the general partner of the Fund, ICON GP 14, LLC, and references to the “Investment Manager” are references to the investment manager of the Fund, ICON Capital Corp. The Fund Our offering period commenced on May 18, 2009 and is anticipated to close in May 2011.From our initial offering through June 30, 2009, we raised $4,971,696 in capital contributions. During the second quarter of 2009, we were in our offering period, during which time we raise capital through the sale of our limited partnership interests and also invest in business-essential equipment and corporate infrastructure.Cash generated from these investments facilitates distributions to our limited partners.Availability of cash to be used for reinvestment depends on the requirements for expenses, reserves and distributions to limited partners. At the close of our offering period, we will enter our operating period, during which time we anticipate continuing to invest our offering proceeds to the extent that cash is not required for expenses, reserves and distributions to our limited partners.Our operating period is anticipated to continue for a period of five years from the closing of the offering, unless extended at our General Partner’s sole discretion.Following our operating period, we will enter our liquidation period, during which time the assets we own will mature or be sold in the ordinary course of business. Recent Significant Transactions · On June 26, 2009, ICON Atlas, LLC (“ICON Atlas”), a joint venture owned 45% by us and 55% by ICON Leasing Fund Twelve, LLC (“Fund Twelve”), an entity managed by our Investment Manager, purchased four Ariel natural gas driven gas compressors from AG Equipment Co. (“AG”) for approximately $4,270,000.Simultaneously with the purchase, ICON Atlas entered into a lease with Atlas Pipeline Mid-Continent, LLC (“Atlas”).On August 17, 2009, ICON Atlas purchased four Ariel electric driven gas compressors from AG for approximately $7,028,000.Simultaneously with that purchase, ICON Atlas entered into Schedule 2 to the lease with Atlas.The lease is for a period of forty-eight months and expires on August 31, 2013.The obligations of Atlas are guaranteed by its parent company, Atlas Pipeline Partners, L.P.We paid an acquisition fee to our Investment Manager in the amount of approximately $127,000 in connection with this transaction. · On June 29, 2009, ICON ION, LLC (“ICON ION”), a joint venture owned 45% by us and 55% by Fund Twelve, was formed for the purpose of making secured term loansto ARAM Rentals Corporation, a Canadian bankruptcy remote entity (“ARC”) and ARAM Seismic Rentals, Inc., a US bankruptcy remote entity (“ASR,” together with ARC, collectively referred to as the “ARAM Borrowers”), in the aggregate amount of $20,000,000.On that date, ICON ION funded the first tranche of the secured term loans in the amounts of $8,825,000 and $3,675,000 to ARC and ASR, respectively. On July 20, 2009, ICON ION funded the second tranche of the secured term loan to ARC in the amount of $7,500,000.The ARAM Borrowers are wholly-owned subsidiaries of ION Geophysical Corporation (“ION”). The loans are secured by (i) a first priority security interest in all of the ARAM analog seismic system equipment owned by the ARAM Borrowers and (ii) a pledge of all equity interests in the ARAM Borrowers. In addition, ION guaranteed all of the obligations of the ARAM Borrowers under the loans.The loans are payable monthly for a period of five years, beginning on August 1, 2009.We paid an acquisition fee to our Investment Manager in the amount of $225,000 in connection with this transaction. · On July 31, 2009, ICON Exopack, LLC (“ICON Exopack”), our wholly-owned subsidiary, purchased a 3-layer blown film extrusion line from Exopack, LLC (“Exopack”) for the purchase price of approximately $2,713,000.Simultaneously with the purchase of the equipment, ICON Exopack entered into a lease with Exopack.The lease is for a period of sixty months, beginning on August 1, 2009.On September 30, 2009, ICON Exopack purchased an eight color 48” – 52” flexographic printing press from Exopack for the purchase price of approximately $3,662,000.That lease is for a period of sixty months beginning on October 1, 2009.The obligations of Exopack are guaranteed by its parent company, Exopack Holding Corp.We paid an acquisition fee to our Investment Manager in the amount of approximately $159,000 in connection with this transaction. 1 · On September 30, 2009, ICON Global Crossing VI, LLC (“ICON Global Crossing VI”), our wholly-owned subsidiary, purchased a schedule of information technology equipment for the purchase price of approximately $5,322,600.Simultaneously with the purchase, ICON Global Crossing VI leased the equipment to Global Crossing Telecommunications, Inc.The lease is for a period of thirty-six months beginning on October 1, 2009.We paid an acquisition fee to our Investment Manager in the amount of approximately $133,000 in connection with this transaction. Revolving Line of Credit ICON Income Fund Eight B L.P., ICON Income Fund Nine, LLC, ICON Income Fund Ten, LLC, ICON Leasing Fund Eleven, LLC and Fund Twelve, entities sponsored by our Investment Manager (collectively, the “ICON Borrowers”), are parties to a Commercial Loan Agreement, as amended (the “Loan Agreement”), with California Bank & Trust.The Loan Agreement provides for a revolving line of credit of up to $30,000,000 pursuant to a senior secured revolving loan facility (the “Facility”), which is secured by all assets of the ICON Borrowers not subject to a first priority lien.The interest rate at June 30, 2009 was 3.25%.Aggregate borrowings under the Facility amounted to $10,330,000 at June 30, 2009, none of which was attributable to the Fund. On August 12, 2009, the ICON Borrowers and the Fund entered into a Loan Modification Agreement with California Bank & Trust.The changes to the Loan Agreement included an extension of the Facility from April 30, 2010 to June 30, 2011, the requirement that the interest rate on all current and future borrowings under the Facility will be not less than 4.0% per year, and the addition of the Fund as a permitted borrower under the Facility. Transactions with Related Parties We have entered into certain agreements with our General Partner, our Investment Manager and ICON Securities Corp. (“ICON Securities”), a wholly-owned subsidiary of our Investment Manager, whereby we pay certain fees and reimbursements to these parties.ICON Securities is entitled to receive a 3% underwriting fee from the gross proceeds from sales of our limited partnership interests, of which up to 1% may be paid to unaffiliated broker-dealers as a fee for their assistance in marketing the Fund and coordinating sales efforts. We pay our Investment Manager (i) an annual management fee, payable monthly, equal to 3.5% of the gross periodic payments due and paid from our investments and (ii) acquisition fees, through the end of the operating period, equal to 2.5% of the total purchase price of our investments.The purchase price includes the cash paid, indebtedness incurred, assumed or to which our gross revenues from the investment are subject and/or the value of the business-essential equipment and corporate infrastructure secured by or subject to such investment, and the amount of the related acquisition fees on such investment, plus that portion of the reasonable, necessary and actual expenses incurred by our General Partner or any of its affiliates in making investments on an arm’s length basis with a view to transferring such investments to us, which is allocated to the investments in question in accordance with allocation procedures employed by our General Partner or such affiliate from time to time and within generally accepted accounting principles.In addition, we reimburse our General Partner and its affiliates for organizational and offering expenses incurred in connection with our organization and offering.The reimbursement of these expenses will be capped at the lesser of 1.44% of the gross offering proceeds (assuming all of our limited partnership interests are sold in the offering) and the actual fees and expenses incurred by our General Partner and its affiliates.Accordingly, our General Partner and its affiliates may ultimately be reimbursed for less than the actual costs and expenses incurred.These costs may include, but are not limited to, legal, accounting, printing, advertising, administrative, investor relations and promotional expenses for the preparation of registering, offering and distributing our limited partnership interests to the public.Our General Partner also has a 1% interest in our profits, losses, cash distributions and liquidation proceeds. Our General Partner and its affiliates also perform certain services relating to the management of our portfolio.Such services include, but are not limited to, credit analysis and underwriting, receivables management, portfolio management, accounting, financial and tax reporting, and remarketing and marketing services. 2 In addition, our General Partner and its affiliates are reimbursed for certain administrative expenses incurred in connection with our operations.Administrative expense reimbursements are costs incurred by our General Partner or its affiliates that are necessary to our operations. These costs include our General Partner’s and its affiliates’ legal, accounting, investor relations and operations personnel, as well as professional fees and other costs that are charged to us based upon the percentage of time such personnel dedicate to us. Excluded are salaries and related costs, travel expenses and other administrative costs incurred by individuals with a controlling interest in our General Partner. Fees and other expenses paid or accrued by us to our General Partner or its affiliates for the period ended June 30, 2009 were as follows: Entity Capacity Description Period from the Commencement of Operations through June 30, 2009 (unaudited) ICON Capital Corp. Investment Manager Organizational and offering expense reimbursements (1) $ ICON Securities Corp. Dealer-Manager Underwriting fees (2) $ ICON Capital Corp. Investment Manager Acquisition fees (3) $
